     Case 2:15-cr-00707-SRB Document 599 Filed 09/27/19 Page 1 of 4




 1   Daniel D. Maynard, No. 009211
 2
     MAYNARD CRONIN ERICKSON
     CURRAN & REITER, P.L.C.
 3   3200 North Central Avenue, Suite 1800
     Phoenix, Arizona 85012
 4
     (602) 279-8500
 5   dmaynard@mmcec.com
 6 Daniel R. Drake, No.003781
 7 DRAKE LAW, PLC
   4340 East Indian School Road, Suite 21-113
 8 Phoenix, Arizona 85018
 9 (602) 881-5341
   drakelawplc@gmail.com
10
     Attorneys for Defendant
11
12                             UNITED STATES DISTRICT COURT
13                                   DISTRICT OF ARIZONA
14
       United States of America,                     2:15-cr-00707-SRB
15
                         Plaintiff/Respondent,       ABDUL MALIK ABDUL
16                                                   KAREEM’S EX PARTE REQUEST
              v.
17                                                   FOR ISSUANCE OF SUBPOENA
       Abdul Malik Abdul Kareem,
18
                         Defendant/Movant.
19
20         Defendant moves this Court, pursuant to Fed. R. Crim. P. 17(b) to issue a subpoena

21   calling for FBI Supervisory Special Agent (SSA) Glen S. Milnor to appear and give
22
     testimony at the evidentiary hearing in this case set for 9:00 am on October 15, 2019, in
23
     Courtroom 502, of the Sandra Day O’Connor U.S. Courthouse, 401 West Washington
24
25   Street, Phoenix, AZ 85003.
26
27
                                                 1
28
     Case 2:15-cr-00707-SRB Document 599 Filed 09/27/19 Page 2 of 4




           Defendant is indigent, having been found so by the Court on June 11, 2015.
 1
 2   Docket Report, minute entry. He is unable to pay the witness fees necessary to procure
 3
     the witnesses attendance.
 4
           The witness’s presence is necessary for an adequate defense. This Court set the
 5
 6   evidentiary hearing to explore the circumstances surrounding the authorization for the

 7   pole camera, the reason for the existence of the pole camera, and the lack of disclosure
 8
     of the pole camera video. Here are excerpts from the Court’s oral pronouncements at an
 9
     August 9, 2019 telephonic conference:
10
11                THE COURT: I scheduled this telephonic conference in order to set an
12         evidentiary hearing. I have reviewed the pending motion and supplemental
13
           briefing on the new trial, and I believe that an evidentiary hearing is appropriate,
14
15         limited to the circumstances surrounding the pole camera footage that was just

16         disclosed fairly recently.
17
                                        *     *       *
18
                  I think that it's important for me to know the facts and circumstances around
19
20         the authorization for the pole camera, the lack of disclosure of why -- of the pole

21         camera's existence.
22
                                        *     *       *
23
                  Obviously I'm concerned about the lack of disclosure of the pole camera
24
25         footage, and I need to know and want to know more about that at an evidentiary
26
27
                                                  2
28
     Case 2:15-cr-00707-SRB Document 599 Filed 09/27/19 Page 3 of 4




              hearing.
 1
 2            We understand that, during the summer of 2015, SSA Milnor was the supervisor
 3
     for the squad to which SA Fryberger, the agent who applied for authorization to establish
 4
     the pole camera, was assigned. SSA Milnor apparently approved that application. He
 5
 6   could testify to any exhaustion requirement or other conditions precedent to use of a pole

 7   camera for surveillance.
 8
              SSA Milnor would also be asked to testify regarding his understanding of the FBI
 9
     policies and procedures for accepting, storage, access, and retrieval of electronic files,
10
11   and how he made sure the agents on his squad were aware of those procedures and
12   complied with them. His testimony would establish the procedures other agents used to
13
     submit electronic files for storage, how they could access those files, and what records
14
15   might exist that would show who searched for or accessed the pole camera video files.

16            He could also testify concerning the policies and procedures of applying for,
17
     authorizing, installing, monitoring, and storing pole camera surveillance, generally, and
18
     specifically, the April 9, 2015, application for and authorization of pole cameras to surveil
19
20   13850 N. 19th Avenue #219, during the investigation of Elton Simpson and/or Nadir

21   Soofi.
22
              Additionally, we believe SSA Milnor is competent to testify regarding the staffing
23
     of terrorism cases by the FBI and the procedures the FBI follows to ensure that pertinent
24
25   information is shared with or accessible to agents investigating the activities of different
26
27
                                                  3
28
     Case 2:15-cr-00707-SRB Document 599 Filed 09/27/19 Page 4 of 4




     individuals. We believe that may include systems known as “Sentinel,” “Delta,” and
 1
 2   “the Case Agent Investigative Review.” We believe, based on materials on the FBI
 3
     website, that Sentinel and Delta are information sharing systems that may include
 4
     information in electronic files, such as the pole camera video.
 5
 6          The pole camera video was not disclosed by the government until March 15, 2019.

 7   The testimony of SSA Milnor will show how an agent could have found the existence of
 8
     the video within the FBI file systems.
 9
            Excludable delay under 18 U.S.C. § 3161 will not occur as a result of this motion
10
11   or a ruling thereon.
12          RESPECTFULLY SUBMITTED this 27 day of September 2019.
13
            MAYNARD CRONIN ERICKSON                          DRAKE LAW, PLC
14          CURRAN & REITER, P.L.C.
15
            /s/Daniel D. Maynard                             /s/Daniel R. Drake
16          DANIEL D. MAYNARD                                DANIEL R. DRAKE
17
18
                                 CERTIFICATE OF SERVICE
19
20          I hereby certify that on September 27, 2019, I electronically transmitted the

21   attached document to the Clerk's Office using the CM/ECF System for filing and
22
     transmittal of a Notice of Electronic Filing to CM/ECF registrants:
23
24
25                                                    /s/Stacey McClellan
26                                                    Stacey McClellan

27
                                                 4
28
